DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 09/07/2021; after entry of this amendment, claims 1-7 and 12-17 are currently pending in this Application with claims 12-17 being withdrawn from further examination. 
Examiner’s Comment
	The examiner thanks Applicant for the amendment made to claim 3, but upon further review of the claim, the examiner has come to the conclusion that there was no ambiguity in the previous claimed language. Therefore, it is recommended to delete “of the” from the currently amended claim 3, and maintain the previously recited language for claim 3: The elongate shaped abrasive particle of claim 1, wherein said at least two longitudinal sidewalls comprise four longitudinal sidewalls, two of which are parallel. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 09/07/2021 (see Remarks, tope of page 4) is acknowledged.
The restriction request is hereby made Final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of copending  of copending Application No. 17/335,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application claim the same limitations as claimed in claims 1-7 of the present Application under examination.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0089881 to Stevenson et al. (hereinafter Stevenson).

With respect to claim 1, Stevenson teaches shaped ceramic abrasive particles comprising materials such as alumina (Stevenson, abstract, [0048], [0161]) which comprises opposed first and second ends joined to each other by at least two longitudinal sidewalls, wherein at least one of the at least two longitudinal sidewalls is concave along its length, and wherein at least one of the first and second end is a fractured surface (Stevenson, Figures 7, 10 and 26). Stevenson discloses a few embodiments, and a few shaped abrasive particles; however, Figure 26 clearly shows elongated abrasive particles having a fractured end surface at one of its ends. Stevenson teaches that Figure 26, as also shown, includes an image of a surface of a shaped abrasive particle having a scalloped topography (Stevenson, [0036]). Figures 7 and 10, also, reflects elongated abrasive particles, but Figure 26 renders the limitation drawn to the shape of the claimed abrasive particle of claim 1 obvious because not only 
Moreover, Stevenson teaches elongated abrasive particles having primary and second aspect ratios of at least 1:1 or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]). Additionally, the reference discloses, at least, one embodiment in which the at least one of the first and second ends is a fractured surface (Stevenson, Figure 26 and [0217]). 
Therefore, the reference is seen to render the shapes having a fractured side end obvious. Considering the embodiments of the reference, it is expected of Stevenson to render obvious an elongate shaped ceramic abrasive particle rendering the combination of the claimed features obvious as motivated by MPEP 2144.06 (I). Said section in MPEP states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." /n re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Nevertheless, it is important to note that Stevenson teaches the aspect ratio and ceramic type material for all their embodiments. 

With respect to claim 4, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088}).

With respect to claim 5, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088}).

With respect to claim 6, as noted above, Stevenson teaches that the ceramic type abrasive particles comprise alumina (Stevenson, [0048] and [0161)).

With respect to claim 7, Stevenson renders the elongate shaped ceramic abrasive particles of claim 1 obvious, and the fact that the reference is open to the use of such shaped particles is taken to render claim 7 obvious with respect to a plurality of particles, in an abrasive article, mostly comprised of such elongate abrasive particles.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and additionally, once the Double Patenting rejection has been properly addressed.
Upon further analysis and examination of the reference, it is concluded that claim 2 is not rendered obvious by Stevenson because Stevenson does not disclose or teach that “at least two longitudinal sidewalls consists of two longitudinal sidewalls, and wherein the elongate shaped ceramic body has a continuous crescent-shaped cross-

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and additionally, once the Double Patenting rejection has been properly addressed. 
Upon further analysis and examination of the reference, it is concluded that claim 3 is not rendered obvious by Stevenson because Stevenson does not disclose or teach an elongated shaped abrasive particle having “four” longitudinal sidewalls, “two” of which being “parallel”. The embodiment shown in Figure 26 of Stevenson has more than four sidewalls, none of which are parallel with each other.  

	Response to Arguments
Applicant's arguments filed on 09/07/2021 have been fully considered but they are not persuasive.
	Applicant has argued that Stevenson discloses additive manufacturing and a related process of injection molding; thus, Applicant has argued that it is at least unclear how either of those processes would ever give rise to the claim feature of “wherein at least one of the first and second ends is a fractured surface”. Applicant has further argued that Figures 7 and 10 do not appear to show any fractured surface. 
	The examiner, respectfully, submits that while Figures 7 and 10 teach elongated shaped abrasive particles with at least two longitudinal sidewalls and two opposed end 
	Moreover, it is respectfully submitted that the claims under examination are product claims, and thus the process of production, which is claimed in the withdrawn claims, do not add patentable weight to the examination of the product claims. Again, with respect to “fractured” end surface, such feature is quite evidenced from Figure 26. 
	
	Applicant has submitted a document titled “Practice Guide, Fractography of Ceramics and Glasses” as an attachment to the amendment and argued that based on this document, a surface generated by fracture is different than surfaces changed through machining, polishing, and molding. 
	The examiner appreciates the provided document, but as noted above, Figure 26 of Stevenson clearly discloses and shows a fractured end surface of a scalloped shaped abrasive particle, with considering the longitudinal side walls and the concavity shown in said shape, i.e. scalloped, and figure, the limitations describing the shape of the abrasive particle in claim 1 are met. Additionally, Stevenson teaches the material and the high aspect ratio also claimed in either claim 1 or dependent claims. .

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731